PER CURIAM.
This is an appeal by the plaintiff Carletto Pardo from a final summary judgment entered in a negligence action brought against the defendant Edward Carhart for a battery inflicted by the defendant’s minor son. We affirm based on a holding that the record establishes without material dispute that the defendant’s minor child did not have a habit of engaging in the particular act or course of conduct which led to the plaintiff’s injury, and, consequently, the defendant is not liable for the child’s battery. The accident sued upon involved a fist fight in which the defendant’s child struck the plaintiff in the face, breaking the plaintiff’s nose, and inflicting cuts to the area surrounding the plaintiff’s eye. The record demonstrates that the child had not engaged in any prior fist fights; moreover, the eight-year-old prior incident in which the child threw a swim mask striking a child’s face and the recent, but relatively minor, shoving incident in the school bus would not have put the defendant on notice that his child might injure someone in a fist fight. We have not overlooked the fist fight incident in which the defendant’s child broke another child’s nose, but this incident occurred subsequent to the incident sued upon, and, accordingly, has no relevance to the instant case. Snow v. Nelson, 475 So.2d 225 (Fla. 1985); Gissen v. Goodwill, 80 So.2d 701 (Fla.1955).
Affirmed.